Whereas, on or about June 3, 1980, Arno Windscheffel, disciplinary administrator, filed a complaint against Paul L. Gray, a/k/a Pául Lester Gray, Sr., alleging violation of the Code of Professional Responsibility, including among other allegations one that the respondent failed to properly account for certain funds which came into his possession in his capacity as administrator of the Estate of David Earl Stokes, deceased, and
Whereas, the respondent filed a response to said complaint in which he admitted all of the allegations contained in the complaint, and
Whereas, the said Paul Lester Gray, Sr., on the 15th day of August, 1980, pursuant to Rule 217, voluntarily surrendered his certificate admitting him to practice in the State of Kansas, and
Whereas, after due consideration, the court finds that the surrender of such certificate should be accepted;
NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND *2DECREED that the Clerk of the Supreme Court shall mark the certificate void and shall strike the name of Paul Lester Gray, Sr. from the roll of attorneys authorized to practice law in Kansas.
IT IS FURTHER ORDERED that this order shall be published in the official Kansas Reports and that the Clerk shall comply with the requirements of Rule 217.
By Order of the Court effective the 15th day of August, 1980.